504 So. 2d 725 (1987)
Samuel Newton HOLLIDAY, III
v.
STATE of Mississippi.
No. 56415.
Supreme Court of Mississippi.
March 11, 1987.
*726 J.M. Ritchey, Cain, Cain & Ritchey, Canton, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Harold H. Brittain, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before WALKER, C.J., and PRATHER and SULLIVAN, JJ.
PRATHER, Justice, for the Court:
Samuel Newton Holliday challenges his conviction for murder and sentence to life imprisonment following a jury trial in the Circuit Court of Harrison County.
Holliday contends that the jury verdict is contrary to the weight of the evidence. On May 19, 1984, Canton police responded to a call at the residence of Samuel Newton Holliday, III. The bullet riddled body of Prima Donna Thomas, Holliday's alleged girlfriend, was found on the kitchen floor inside the home. No signs of a struggle or violence were found in any room except the kitchen. No signs of a forced entry were visible and no complaints of intruders or missing property were made. Latent palm prints taken from the murder weapon, a .22 caliber gun found hidden in the yard behind the home, were identified as those of Holliday. Upon his arrest, Holliday gave a statement indicating that Thomas had called him the morning of the alleged murder asking if she could come to the house to do laundry. Holliday was present when Thomas arrived and admitted consuming a couple of drinks before taking a nap in the back of the house. Holliday claimed that when he woke up from his nap he found Thomas, dead on the kitchen floor.
After a thorough review of the evidence and the record presented, this Court finds the assignments of error to be without merit, requiring no discussion. Rodriguez v. State, 498 So. 2d 1230 (Miss. 1986); Landingham v. State, 498 So. 2d 382 (Miss. 1986); Ragland v. State, 498 So. 2d 373 (Miss. 1986); Brewer v. State, 497 So. 2d 821 (Miss. 1986); Hawkins v. State, 488 So. 2d 800 (Miss. 1986); Burkett v. State, 484 So. 2d 1046 (Miss. 1986); Smith v. State, 484 So. 2d 364 (Miss. 1986); Tedford v. State, 480 So. 2d 531 (Miss. 1985); Morea v. State, 329 So. 2d 527 (Miss. 1976). The conviction and sentence are hereby affirmed.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.